United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1754
                                  ___________

Teresa Marie Williams,                 *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Cindy Prudden; John Lanon;             * District of Missouri
Bob Capowski; Al Luebbers;             *
Stewart Epps,                          *    [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: February 7, 2003

                              Filed: May 19, 2003
                                   ___________

Before McMILLIAN, MELLOY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

      Teresa Marie Williams appeals from the final judgment entered in the District
Court for the Eastern District of Missouri dismissing her action brought under 42
U.S.C. §§ 1983, 1985, and 1988, for failing to state a claim and based on qualified
immunity. For the reasons discussed below, we affirm in part and reverse in part.

      Williams named as defendants John Lanon--a Corrections Officer at Women’s
Eastern Reception, Diagnostic, and Correctional Center (WERDCC)--and Cindy
Prudden, Bob Capowski, Al Luebbers, and Stewart Epps (collectively “the
supervisors”) all of whom were WERDCC superintendents or superiors of Lanon or
both. Williams alleged that on January 27, 1999, as she bent forward, “Lanon
approached her from behind and without warning or consent, . . . pressed and rubbed
his pelvis against [Williams].” On January 30, “Lanon grabbed [Williams’s] breast,
verbally demanded sexual favors, made physical sexual advances and attempted to
force himself upon [her].” Williams reported these events to the appropriate
personnel and the events became known to the supervisors. She suffered resulting
bodily and emotional harm. Williams alleged further that, prior to her encounter with
Lanon, other inmates at WERDCC had had similar experiences with him and with
other WERDCC employees, and had made similar complaints, but the supervisors
failed to take corrective action.

       The district court granted Lanon’s Fed. R. Civ. P. 12(b)(6) motion to dismiss,
finding that his alleged actions did not constitute an Eighth Amendment violation,
and, alternatively, that he was entitled to qualified immunity. The district court also
held that Williams failed to allege facts to support an equal protection claim and
declined to exercise supplemental jurisdiction over Williams’s remaining state law
claims against Lanon. The district court denied Williams’s motion to reconsider or
alternatively to file a second amended complaint. Finally, the district court later
granted the supervisors’ motion to dismiss, recognizing that the prior dismissal of
Lanon was law of the case and the supervisors could not be held liable absent an
underlying violation by Lanon. The district court also declined to exercise
jurisdiction over the pendent state law claims against the supervisors.

       A complaint must include only “a short and plain statement of the claim
showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). We agree
with the district court that Williams failed to state an equal protection claim, as she
did not allege any facts to show that she was treated differently from other similarly
situated inmates. See Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th Cir. 1994)

                                         -2-
(equal protection claimant must allege different treatment of similarly situated
individuals), cert. denied, 513 U.S. 1185 (1995).

       Williams did, however, sufficiently state an Eighth Amendment claim by
alleging that Lanon forcibly ground his pelvis against her, grabbed her breast,
verbally demanded sexual favors, made physical sexual advances, and attempted to
force himself upon her. See Whitley v. Albers, 475 U.S. 312, 319 (1986) (holding
that unnecessary and wanton infliction of pain constitutes cruel and unusual
punishment forbidden by Eighth Amendment); Seltzer-Bey v. Delo, 66 F.3d 961, 962-
63 (8th Cir. 1995) (holding that allegations that prison guard conducted daily strip
searches, made sexual comments about prisoner’s penis and buttocks, and rubbed
prisoner’s buttocks with nightstick were sufficient to withstand motion for summary
judgment in inmate’s suit for sexual assault in violation of Fourth and Fourteenth
Amendments); Watson v. Jones, 980 F.2d 1165, 1165-66 (8th Cir. 1992) (holding that
allegations in verified complaint that prison guard performed almost daily pat-down
searches, tickled inmates, and deliberately examined genital, anus, lower stomach,
and thigh areas were sufficient to withstand summary judgment motion in inmate’s
suit claiming unconstitutional searches). Williams also alleged that she suffered
resulting emotional and bodily harm. See 42 U.S.C. § 1997e(e) (no federal civil
action may be brought by prisoner for emotional injury without showing of physical
injury); Berryhill v. Schriro, 137 F.3d 1073, 1076 (8th Cir. 1998) (holding that sexual
assaults are not part of prisoner’s punishment, and substantial physical and emotional
harm suffered by victim of such abuse are compensable injuries); cf. Liner v. Goord,
196 F.3d 132, 135 (2d Cir. 1999) (holding sexual assaults qualify as physical injuries
as matter of common sense, and sexual assaults certainly constitute more than de
minimis injury).

      Further, Lanon is not protected by qualified immunity. Any reasonable
corrections officer would have known in January 1999 that sexually assaulting an
inmate would violate the inmate’s constitutional rights. See Harlow v. Fitzgerald,

                                         -3-
457 U.S. 800, 818-19 (1982). Thus, we reverse the district court’s dismissal of
Williams’s Eighth Amendment claim against Lanon. We also reverse the dismissal
of the Eighth Amendment claim against the supervisors. See Howard v. Adkison, 887
F.2d 134, 137-38 (8th Cir. 1989) (holding supervisors are liable when their corrective
inaction amounts to “deliberative indifference” or “tacit authorization” of violative
practices).

       Accordingly, we affirm in part, reverse in part, and remand to the district court
for further proceedings consistent with this opinion. On remand, the district court
should reconsider the denial of Williams’s motion to file a second amended
complaint, and also should revisit whether supplemental jurisdiction should be
exercised over the pendent state law claims. See 28 U.S.C. § 1367(c).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-